DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/25/2021, in reply to the Office Action mailed 7/23/2021, is acknowledged and has been entered.  Claims 1, 9, 11 and 14 have been amended.  Claims 21 and 22 are newly added.  Claims 1, 3 and 5-22 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn.  The rejections have been modified in view of claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martinussen et al. (EP 1824525) in view of Forster et al. (WO 02/053192).
Martinussen teaches stabilised 99mTc radiopharmaceutical compositions of 99mTc-tetrofosmin, which include an ascorbic acid or ascorbate radioprotectant, in the absence of an antimicrobial preservative. Lyophilised kits suitable for the bulk preparation of multiple unit patient doses of the 99mTc-tetrofosmin radiopharmaceutical composition are also disclosed, together with processes for preparing such unit doses from the lyophilised bulk vial (paragraph 0001).  
 In a first aspect, the present invention provides a lyophilised, non-radioactive kit which upon reconstitution with 99mTc-pertechnetate solution gives a stabilised 99mTc-tetrofosmin radiopharmaceutical composition, said kit having a formulation comprising: (i) tetrofosmin; (ii) a radioprotectant chosen from ascorbic acid or a salt thereof with a biocompatible cation; (iii) a biocompatible reductant; (iv) a pH-adjusting agent in an amount effective to ensure that, when the kit is reconstituted with saline the resulting solution has a pH in the range 8.0 to 9.2; with the proviso that neither the kit nor the 99mTc-tetrofosmin radiopharmaceutical composition contains an antimicrobial preservative (paragraph 0006).  The preferred reductant is stannous chloride.  
Certain such antimicrobial preservatives are too volatile to survive lyophilisation (eg. benzyl alcohol or phenol), or have very low water solubility. This makes their incorporation into a lyophilised kit designed to be reconstituted with an aqueous solvent to give a radiopharmaceutical solution problematic. Certain such antimicrobial preservatives may also form metal complexes with 99mTc, and may therefore adversely affect the radiochemical purity (RCP) and hence the biological distribution of the 99mTc-tetrofosmin. The presence of an antimicrobial preservative in the formulation also increases the risk of chemical incompatibility problems on kit storage, eg. due to oxygen or sulphur atom abstraction by the phosphines of tetrofosmin (paragraph 0012).
The "biocompatible carrier" is a fluid, especially a liquid, in which the radiopharmaceutical is suspended or dissolved, such that the composition is physiologically tolerable, ie. can be administered to the mammalian body without toxicity or undue discomfort. The biocompatible carrier is suitably an injectable carrier liquid such as sterile, pyrogen-free water for injection; an aqueous solution such as saline (which may advantageously be balanced so that the final product for injection is either isotonic or not hypotonic); an aqueous solution of one or more tonicity-adjusting substances (eg. salts of plasma cations with biocompatible counterions), sugars (e.g. glucose or sucrose), sugar alcohols (eg. sorbitol or mannitol), glycols (eg. glycerol), or other non-ionic polyol materials (eg. polyethyleneglycols, propylene glycols and the like). The biocompatible carrier may also comprise biocompatible organic solvents such 
 Suitable containers are those which are sealed and hence permit maintenance of sterile integrity and/or radioactive safety, plus optionally an inert headspace gas (eg. nitrogen or argon), whilst also permitting addition and withdrawal of solutions by syringe. A preferred such container is a septum-sealed vial, wherein the gas-tight closure is crimped on with an overseal (typically of aluminium). Such containers have the additional advantage that the closure can withstand vacuum if desired eg. to change the headspace gas or degas solutions.  
The non-radioactive kits may optionally further comprise additional components such as a transchelator, pH-adjusting agent or filler. Preferred transchelators are sodium gluconate.  Sodium bicarbonate is preferred pH adjusting agent (paragraphs 0015-7).  
The concentration of radioprotectant for use in the kits of the present invention is suitably 0.0003 to 0.7 molar, preferably 0.001 to 0.07 molar, most preferably 0.0025 to 0.01 molar. 
In Example 2, an optimised formulation for a 30ml bulk vial preparation is as follows:
Tetrofosmin
0.69 mg,
Stannous chloride dihydrate
90 µg,
Disodium sulfosalicylate
0.96 mg,

3.0 mg,
Ascorbic acid
5.0 mg,


Sodium hydrogen carbonate
11.0 mg,
pH on reconstitution with saline
8.3 to 9.1.


Martinussen teaches ascorbic acid, rather than gentisic acid as radioprotectant.
Forster teaches stabilized 99mTc radiopharmaceutical compositions, which include both a radioprotectant and one or more antimicrobial preservatives (abstract).  
The radioprotectant is a compound which inhibits degradation reactions, such as redox processes, by trapping highly-reactive free radicals, such as oxygen-containing free radicals arising from the radiolysis of water.  The radioprotectants are suitably chosen from ascorbic acid, para-aminobenzoic acid, gentisic acid and salts thereof (page 9).
It is taught that MyoviewTM is a lyophilized formulation comprising: Tetrofosmin (0.23 mg), Stannous chloride dehydrate (0.03 mg), Disodium sulfosalicylate (0.32 mg), Sodium-D-gluconate (1.0 mg), Sodium hydrogen carbonate (1.8 mg), pH 8.3-9.1, which is sealed under nitrogen gas USP/NF in a 10 ml glass vial, which upon reconstitution with Sterile Sodium (99mTc Pertechnetate Injection USP/Ph.Eur., yields a solution containing the heart imaging radiopharmaceutical 99mTc-tetrofosmin (page 15).
	In Example 7, the effect of gentisic acid was used as a radioprotectant instead of ascorbic acid, in combination with parabens in a stabilized MyoviewTM kit was studied.  One vial of a MyoviewTM kit was reconstituted with 99mTc-eluate (1.5 ml), gentisic acid (5 mg in 0.2 ml of BSI) and BSI (1.5 ml).  The RCP was analyzed…. with preparations stored at ambient temperature between analysis (page 19).  

0.23 mg tetrafosmin (molecular weight = 382.5 g/mol) = 0.6 mmol
0.5 mg gentisic acid (molecular weight = 154.12 g/mol) = 3.2 mmol, which corresponds to a molar ratio of tetrafosmin to gentisic acid of approximately 0.18:1.
	With regard to claims 6, RCP at 24 hours was found to be 91.3%.  With regard to claim 7, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute gentisic acid or para-aminobenzoic acid as a functionally equivalent radioprotectant to ascorbic acid in the formulations of Martinussen when the teaching of Martinussen is taken in view of Forster.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are 
With regard to claim 9, the vials are sealed under nitrogen gas.
	With regard to claims 16-20, the concentration of radioprotectant is preferably 0.002 to 0.02 molar (page 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the components (tetrofosmin, stannous chloride, disodium sulfosalicylate, sodium gluconate, sodium hydrogen carbonate, and gentisic) of the composition based upon the relative amounts in the Myoview kit (page 15) and the radioprotectant (Example 7).  The preparation of various pharmaceutical compositions having various amounts of the active agent is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  With these things in mind a skilled artisan would have been motivated to combine the relative amounts of gentisic acid and ranges of radioprotectant taught with the additional kit components in order to provide a stable radiopharmaceutical kit.  Further, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
With regard to claim 3, reconstituted solutions are taught in Example 7 of Forster.  The limitation wherein the reconstituted radiopharmaceutical composition is reconstituted from the first composition and the second composition.  See MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Response to arguments
Applicant argues that there was not motivation to modify Martinussen to use gentisic acid instead of ascorbic acid.  Applicant asserts that Martinussen’s examples each include a stannous compound, stannous chloride dihydrate, which Martinussen teaches should be used in combination with ascorbic acid or ascorbates. One of skill in the art would not have been motivated to modify Martinussen’s formulations to use gentisic acid in place of ascorbic acid in a composition containing a stannous 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the rejection is made in view of the combined teachings of Martinussen and Forster.  Forster specifically teaches that gentisic acid may be used as a radioprotectant instead of ascorbic acid, in combination with a Myoview kit, which comprises a stannous compound (see Examples 2 and 7 of Forster) with suitable radioprotection effect.  
Applicant further argues that there was no reasonable expectation of success that Martinussen could be modified to use gentisic acid instead of ascorbic acid.  Applicant asserts that Martinussen explains that the lyophilized kit should be formulated such that the pH of the solution on reconstitution with water or saline is 8.0 to 9.2. According to Martinussen, when the radioprotectant is ascorbic acid, the amount of pH adjusting agent needs to be adjusted.  Applicant contends that because ascorbic acid and gentisic acid are significantly different in strength as acids, they cannot be interchanged without conducting experiments to obtain the optimum pH upon reconstitution, provide stability and avoid the unacceptable visual appearance of the freeze-dried cakes.  There is no predictability that gentisic acid could be substituted for ascorbic acid without reaching an upper limit or without causing appearance problems. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the rejection is made in view of the combined teachings of Martinussen and Forster.  Forster specifically teaches that gentisic acid may be used as a radioprotectant instead of ascorbic acid, in combination 
Applicant argues that undue experimentation would have been required to modify Martinussen to use gentisic acid from Forster instead of ascorbic acid.  Applicant asserts that Martinussen and Forster have very different teachings on the use of an acidic radioprotectant. Martinussen teaches a lyophilized composition that includes tetrofosmin and ascorbic acid while Forster teaches a process of reconstituting a lyophilized composition of tetrofosmin and then adding gentisic acid or ascorbic acid to the reconstituted solution. One of skill in the art would not be taught that ascorbic acid can be replaced with gentisic acid in the lyophilized composition. Considering that ascorbic acid in Martinussen was found to result in an unacceptable visual appearance after lyophilization, undue experimentation would be needed to replace ascorbic acid with gentisic acid in a solution that is then lyophilized. The significant differences in pKa values, and potentially glass transition temperature, between ascorbic acid and gentisic acid is additional evidence of the undue 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that substitution of one radioprotectant for another would have been within the capability of one of ordinary skill in the art.  Martinussen teaches that changing the amount of ascorbic acid or sodium bicarbonate results in unacceptable appearance.  It is considered that making a substitution as taught by Forster and determining acceptability would not have risen to the level of undue experimentation.  

Applicant’s arguments have been fully considered, but are not found to be persuasive. Forster specifically teaches that the radioprotectant may alternatively be added to the radiopharmaceutical kit preparation at any convenient stage. The radioprotectant is suitably either incorporated from the outset in the kit formulation, or added after formation of the 99mTc-radiopharmaceutical.
Applicant argues that the claimed invention provides unexpected results compared to the prior art of both Myoview, Martinussen and Forster.  Applicant asserts that neither Myoview nor Forster have a radioprotectant acid in the lyophilized composition and Martinussen teaches that a careful balance is needed between the radioprotectant acid (ascorbic acid) and buffer to form a lyophilized composition with acceptable appearance.  Applicant was able to make a composition with tetrofosmin and gentisic acid, and a buffer with an acceptable visual appearance. This is surprising and unexpected based on Martinussen and the lack of guidance for gentisic acid in the composition.  Applicant asserts that it was surprisingly found that the compositions of 
Applicant’s arguments and the declaration have been fully considered, but are not found to be persuasive.  See MPEP 716.02.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)  In the instant case, claim 1 is non-radioactive, thus does not require radiochemical purity.  Further the claims are drawn to multiple radioprotectants.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618